Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the           
day of           ,           , between PARTICLE DRILLING TECHNOLOGIES, INC., a
Nevada corporation (the “Company”), and                 (“Employee”).

 

1.                                       Award.  Pursuant to the PARTICLE
DRILLING TECHNOLOGIES, INC. 2005 STOCK INCENTIVE PLAN, as amended (the “Plan”),
as of the date of this Agreement (the “Date of Grant”),            shares (the
“Restricted Shares”) of the Company’s common stock shall be issued as
hereinafter provided in Employee’s name subject to certain restrictions
thereon.  The Restricted Shares shall be issued upon acceptance hereof by
Employee and upon satisfaction of the conditions of this Agreement.  Employee
acknowledges receipt of a copy of the Plan, and agrees that this award of
Restricted Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof.  In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control.  Capitalized terms used but not defined in
this Agreement shall have the meaning attributed to such terms under the Plan,
unless the context requires otherwise.

 

2.                                       Restricted Shares.  Employee hereby
accepts the Restricted Shares when issued and agrees with respect thereto as
follows:

 

(a)                                  Forfeiture Restrictions.  The Restricted
Shares may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent then subject to the
Forfeiture Restrictions (as hereinafter defined), and in the event of
termination of Employee’s employment with the Company for any reason other than
death or disability (within the meaning of section 22(e)(3) of the Code),
Employee shall, for no consideration, forfeit to the Company all Restricted
Shares to the extent then subject to the Forfeiture Restrictions, except as
otherwise provided in that certain Employment Agreement between Employee and the
Company effective as of January 23, 2006, as the same may be amended from time
to time.  The prohibition against transfer and the obligation to forfeit and
surrender Restricted Shares to the Company upon termination of employment are
herein referred to as the “Forfeiture Restrictions.”  The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.

 

(b)                                 Lapse of Forfeiture Restrictions.  The
Forfeiture Restrictions shall lapse as to the Restricted Shares in accordance
with the following schedule, provided that Employee has been continuously
employed by the Company from the date of this Agreement through the lapse date:

 

Lapse Date

 

Percentage of Total Number
Of Restricted Shares as to Which
Forfeiture Restrictions Lapse

 

1st Anniversary of Date of Grant

 

331/3

%

2nd Anniversary of Date of Grant

 

662/3

%

3rd Anniversary of Date of Grant

 

100

%

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares then subject to the Forfeiture Restrictions on (i) the
date of a Corporate Change (as hereinafter defined) provided that Employee has
been continuously employed by the Company from the date of this Agreement to the
date of such Corporate Change or (ii) the date Employee’s employment with the
Company is terminated by reason of death or disability (within the meaning of
section 22(e)(3) of the Code).  For purposes of the preceding sentence, the term
“Corporate Change” shall have the same meaning as is assigned to such term in
the Plan; provided, however, that the term “Corporate Change” shall not include
any reorganization, merger, consolidation, or similar transaction or series of
transactions pursuant to which the record holders of the outstanding shares of
the Company’s stock immediately prior to such transaction or series of
transactions continue to hold immediately following such transaction or series
of transactions 50% or more of the outstanding voting securities (based upon
voting power) of (a) any entity which owns (directly or indirectly) the stock of
the Company, (b) any entity with which the Company has merged, or (c) any entity
that owns an entity with which the Company has merged.  In addition, in no event
shall a recapitalization of the Company, a reclassification of the Company’s
capital stock, or other change in the Company’s capital structure (a
“recapitalization”) constitute a Corporate Change, and the Forfeiture
Restrictions shall not lapse upon the occurrence of any such recapitalization.

 

(c)                                  Certificates.  A certificate evidencing the
Restricted Shares shall be issued by the Company in Employee’s name, pursuant to
which Employee shall have all of the rights of a stockholder of the Company with
respect to the Restricted Shares, including, without limitation, voting rights
and the right to receive dividends (provided, however, that dividends paid in
shares of the Company’s stock shall be subject to the Forfeiture Restrictions
and further provided that dividends that are paid other than in shares of the
Company’s stock shall be paid no later than the end of the calendar year in
which the dividend for such class of stock is paid to stockholders of such class
or, if later, the 15th day of the third month following the date the dividend is
paid to stockholders of such class of stock). Employee may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the stock until the
Forfeiture Restrictions have expired and a breach of the terms of this Agreement
shall cause a forfeiture of the Restricted Shares. The certificate shall be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this award. Employee
agrees to deliver to the Company a stock power, endorsed in blank, relating to
the Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which Employee is a party) in the name
of Employee in exchange for the certificate evidencing the Restricted Shares. 
However, the Company, in its sole discretion, may elect to deliver the
certificate either in certificate form or electronically to a brokerage account
established for Employee’s benefit at a brokerage/financial institution selected
by the Company.  Employee agrees to complete and sign any documents and take
additional action that the Company may request to enable it to deliver the
shares on Employee’s behalf.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Corporate Acts.  The existence of the
Restricted Shares shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.

 

3.                                       Withholding of Tax/Tax Election. To the
extent that the receipt of the Restricted Shares or the lapse of any Forfeiture
Restrictions results in compensation income or wages to Employee for federal,
state or local tax purposes, Employee shall deliver to the Company at the time
of such receipt or lapse such amount of money as the Company may require to meet
its minimum obligation under applicable tax laws or regulations or make such
other arrangements to satisfy such withholding obligation as the Company or the
Committee may approve.  In addition, the Company may withhold unrestricted
shares of stock of the Company (valued at their fair market value on the date of
withholding of such shares) otherwise to be issued upon the lapse of the
Forfeiture Restrictions to satisfy its withholding obligations.  If Employee
makes the election authorized by section 83(b) of the Code in connection with
the award of the Restricted Shares, Employee shall submit to the Company a copy
of the statement filed by Employee to make such election.

 

4.                                       Status of Stock.  Employee agrees that
the Restricted Shares issued under this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state. Employee also agrees that (a) the
certificates representing the Restricted Shares may bear such legend or legends
as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with applicable securities laws, (b) the
Company may refuse to register the transfer of the Restricted Shares on the
stock transfer records of the Company if such proposed transfer would constitute
a violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.

 

5.                                       Employment Relationship.  For purposes
of this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee of either the Company, an
Affiliate, or any successor corporation.  Without limiting the scope of the
preceding sentence, it is expressly provided that Employee shall be considered
to have terminated employment with the Company at the time of the termination of
the “Affiliate” status under the Plan of the entity or other organization that
employs Employee.  Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee and its determination shall be final.

 

3

--------------------------------------------------------------------------------


 

6.                                       Notices. Any notices or other
communications provided for in this Agreement shall be sufficient if in
writing.  In the case of Employee, such notices or communications shall be
effectively delivered if hand delivered to Employee at his principal place of
employment or if sent by registered or certified mail to Employee at the last
address Employee has filed with the Company. In the case of the Company, such
notices or communications shall be effectively delivered if sent by registered
or certified mail to the Company at its principal executive offices.

 

7.                                       Entire Agreement; Amendment. This
Agreement replaces and merges all previous agreements and discussions relating
to the same or similar subject matters between Employee and the Company and
constitutes the entire agreement between Employee and the Company with respect
to the subject matter of this Agreement.  Without limiting the scope of the
preceding sentence, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.  Any modification of this Agreement shall be
effective only if it is in writing and signed by both Employee and an authorized
officer of the Company.

 

8.                                             Binding Effect. This Agreement
shall be binding upon and inure to the benefit of any successors to the Company
and all persons lawfully claiming under Employee.

 

9.                                             Governing Law. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Nevada, without regard to conflicts of laws principles thereof.

 

10.                                       Jurisdiction.                         
Each of the Company and Employee hereby irrevocably (i) submits and consents to
the personal jurisdiction of the state and federal courts sitting in Harris
County, Texas with respect to any suit, action, or proceeding arising out of or
based upon this Agreement or the transactions contemplated hereby and (ii)
waives the right to contend in any such action that venue is improperly laid in
any such court or that it is an improper or inconvenient forum or lacks personal
jurisdiction.  If Employee now or hereafter resides outside the State of Texas,
Employee hereby irrevocably appoints the General Counsel of the Company as
Employee’s authorized agent upon whom process may be served at such General
Counsel’s Company office for notices under this Agreement in any suit, action,
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby that may be instituted in any state or federal court in the
State of Texas by the Company, and Employee hereby agrees to so act.  Employee
agrees to take any and all action, including the filing of any and all documents
and instruments, that may be necessary to continue such appointment in full
force and effect as aforesaid.  Service of process upon the authorized agent of
Employee and written notice of such service to Employee shall be deemed, in
every respect, effective service of process as to Employee for purposes of any
such suit, action, or proceeding instituted in any state or federal court in the
State of Texas.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the day and year first above written.

 

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

Position:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

5

--------------------------------------------------------------------------------